COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:        Mark Anthony Castillo v. The State of Texas

Appellate case number:      01-12-01046-CR

Trial court case number: 1328987

Trial court:                208th District Court of Harris County

       The complete record has been filed in the above-referenced appeal. Appellant’s brief was
due on February 4, 2013. On February 15, 2013, the Court notified appellant that a brief had not
been filed and directed that appellant file a response within 10 days. See TEX. R. APP. P.
38.8(b)(2). Appellant did not respond.
         Because appellant has not filed a brief, we must abate the appeal and remand the case to
the trial court. See id. The trial court is directed to hold a hearing, at which a representative of
the Harris County District Attorney’s office, appellant’s appointed trial counsel, Wilford A.
Anderson, and appellant shall be present.1 The trial court shall have a court reporter record the
hearing. The trial court is directed to make findings on these issues:
       (1)     whether appellant wishes to prosecute the appeal; and, if so,
       (2)     whether an order should be entered relieving Wilford A. Anderson of his
               duties as appellant’s counsel for failure to file a brief, see TEX. CODE CRIM.
               PROC. ANN. art. 26.04(j)(2);
       (3) and, if so, enter an order relieving counsel of his duties and determine
           whether appellant is presently


1      Appellant shall be present for the hearing in person or, if appellant is incarcerated, at the
       trial court’s discretion, appellant may participate in the hearing by closed-circuit video
       teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video
       and interactive communication of image and sound between the trial court, appellant, and
       any attorneys representing the State or appellant. On request, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court
       or the attorney representing the State.
             (a)   indigent, in which case, appoint appellate counsel at no expense to
                   appellant, see TEX. CODE CRIM. PROC. ANN. art. 1.051(d) (West Supp.
                   2012); or,
             (b)   not indigent, in which case, set a date certain, no later than 30 days
                   after the date of the hearing, by which appellant shall retain counsel;
                   and
       (4)   establish a date certain by which appellant’s brief will be filed in this Court,
             notwithstanding whether this Court has yet reinstated the appeal. See TEX.
             R. APP. P. 38.8(b).
        The trial court shall cause its findings and recommendations, and the court
reporter’s record of the hearing, to be filed in this Court no later than July 19, 2013. See
id. 38.8(b)(3). If the hearing is conducted by video teleconference, a certified video recording of
the hearing shall also be filed in this Court no later than July 19, 2013.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when supplemental clerk’s
record that complies with this order is filed in this Court. The trial court coordinator shall set a
hearing date and notify the parties and the Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: June 20, 2013